Citation Nr: 0836033	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  05-38 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied service connection for PTSD.

In February 2006, a Decision Review Officer (DRO) hearing was 
held.  In July 2008, a hearing was held before the 
undersigned sitting at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD in according with 38 C.F.R. 
§ 4.125 (for VA purposes, all mental disorder diagnoses must 
conform to DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor occurred; and (3) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2007); 
see Cohen v. Brown, 10 Vet. App. 128 (1997).

In support of his claim, the veteran reported the following 
stressors: (1) while stationed at the Brooklyn Navy Yard, a 
.45 weapon was accidentally discharged and the round missed 
him by inches; (2) going outside the perimeter in Vietnam to 
investigate a fatality (accidental shooting) and seeing a 
dead soldier; (3) flying up and down Highway 1 to scout out 
troop movements and being shot at by the enemy; also seeing 
dead people and carnage below; (4) incoming mortar attacks 
while stationed with the 1st Cav Air Mobile at Phuoc Vinh; 
and (5) witnessing torture and murder of the enemy.  

With regard to the validity of the averred stressor, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether it can be 
determined that the veteran "engaged in combat with the 
enemy."  When a veteran is found to have engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.304(d), (f) (2007).

VA's General Counsel has defined the ordinary meaning of the 
phrase "engaged in combat with the enemy" to mean that the 
veteran must have personally participated in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (Oct. 18, 1999).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  See Cohen, 
supra.  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

Regarding the veteran's claimed stressor at the Brooklyn Navy 
Yard, he reported that he was charged with handing in his 
firearm with a round in the chamber but that he retained an 
attorney and the charge was dropped.  Review of the claims 
file indicates that only specific pages from the veteran's 
personnel file were requested.  Information regarding the 
reported incident may be contained in the veteran's complete 
personnel records; thus, the agency of original jurisdiction 
should ensure that all available personal records have been 
obtained.  See 38 C.F.R. § 3.159(c)(2) (2007).  

Review of the veteran's DA Form 20 shows that he served in 
Vietnam from July 1969 to July 1970.  His military 
occupational specialties (MOS) during that time were military 
policeman and assistant squad leader.  He was assigned to the 
545th MP Co 1st Cav Div (AM).  The veteran received various 
decorations, including the Air Medal and the Bronze Star 
Medal; however, the Board notes that without a "V" device, 
combat participation is not presumed based on receipt of the 
Air Medal or Bronze Star Medal.  See M21-MR, IV.ii.1.D.13.d.  

The Board is cognizant that the Bronze Star Medal was awarded 
for outstandingly meritorious service in connection with 
military operations against a hostile force in Vietnam.  
However, additional information provided in that decoration 
regarding his duties, etc., is very general in nature, and 
does not corroborate the veteran's personal participation in 
combat or his claimed stressors.

Significantly, however, the Air Medal Citation was awarded to 
the veteran for meritorious achievement while participating 
in sustained aerial flight, in support of combat ground 
forces in Vietnam, and it was noted that the veteran actively 
participated in more than 25 aerial missions over hostile 
territory in support of operations against communist 
aggression.  On review, the veteran's statements of flying as 
a scout and being shot at and witnessing dead and wounded on 
the ground are consistent with his receipt of the Air Medal 
and are considered corroborated.  

In support of his claim that he experienced frequent mortar 
attacks, the veteran submitted a copy of a cassette tape that 
was made while he was in-country.  Review of the tape 
indicates the veteran was telling his Mother about his trip 
to Australia (while on leave) when a mortar attack occurred.  
The sounds of explosions, air raid sirens, and associated 
commotion are heard.  The Board has no reason to doubt the 
authenticity of this recording and considers it credible 
supporting evidence that the claimed stressor occurred.  The 
Board notes that corroboration of every detail of a claimed 
stressor, including personal participation, is not required, 
and independent evidence that the incident occurred is 
sufficient.  Pentecost v. Principi, 16 Vet. App. 124, 128 
(2002).

In summary, the Board finds the veteran's reports of being 
shot at while in the helicopter, seeing dead and wounded on 
the ground while flying overhead, and experiencing incoming 
mortar attacks are sufficiently corroborated.  Regarding the 
remaining stressors, information sufficient to permit 
stressor verification has not been submitted.  If the veteran 
has additional information regarding dates, locations, and 
names of individuals involved, he should submit it.  

Medical evidence of record does not show a confirmed 
diagnosis of PTSD.  The veteran, however, has reported 
various symptoms of PTSD, such as hypervigilance and 
avoidance.  The veteran is competent to testify regarding 
symptoms capable of lay observation.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Considering the corroborated stressors and the competent lay 
evidence showing recurring symptoms of disability, the Board 
finds that a remand for examination is required.  38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  Request the veteran's complete service 
personnel records.  Any records obtained 
should be associated with the claims 
folder.  

2.  Thereafter, schedule the veteran for a 
psychiatric examination to determine the 
nature and severity of all diagnosed 
psychiatric disabilities.  The claims 
folder must be available for review and 
the examiner must be provided with a list 
of all corroborated in-service stressors.  
A diagnosis of PTSD must be either ruled 
in or excluded. The examiner should 
describe all findings in detail and 
provide a complete rationale for all 
opinions offered.  If the examiner is 
unable to make any determination, he/she 
should so state and indicate the reasons.  
If PTSD is diagnosed, the examiner should 
clearly identify the claimed events which 
are considered stressors supporting the 
diagnosis, and fully explain why the 
stressors are considered sufficient under 
DSM-IV.  If combat service is shown or any 
additional stressors are verified 
following the issuance of this remand, the 
examiner must be advised of such prior to 
the examination.

3.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
of entitlement to service connection for 
PTSD.  All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
provided with a SSOC.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

